Citation Nr: 0634506	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

A bilateral shoulder disorder was not shown in service or for 
many years thereafter, and the most probative evidence of 
record indicates that the veteran's current bilateral 
shoulder disorder is not causally related to his active 
service, or any incident therein.


CONCLUSION OF LAW

A bilateral shoulder disorder was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by October 2002, August 2004 and January 2006 
letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the October 2002, August 2004 and January 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in October 2002, prior to 
the adjudication of the matter in January 2003.  
Additionally, the record contains an August 2004 supplemental 
statement of the case following the August 2004 letter.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
August 2004 and January 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
October 2003 and July 2004.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the January 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2006).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran alleges entitlement to service connection for a 
bilateral shoulder disorder.  He recounts that his current 
bilateral shoulder disorder is attributable to an in-service 
injury incurred when a mine detonated.  Upon review of the 
medical evidence of record, the Board finds that service 
connection is not warranted for a bilateral shoulder 
disorder.  Although the evidence of record documents that 
when a mine exploded the veteran sustained abrasions, shock, 
and serious injuries to his back, chest, legs and arms, there 
is no indication that he sustained any injury to the 
shoulders.  Rather, the service medical records are silent as 
to any indication of complaints, treatment, or injury to the 
shoulders.  Moreover, on his October 1975 discharge 
examination the veteran specifically denied any painful or 
"trick" shoulder.

Additionally, the post-service medical evidence lacks any 
indication that the veteran suffers from a bilateral shoulder 
disorder attributable to service.  VA treatment providers 
have attributed the veteran's bilateral shoulder pain to poor 
shoulder mechanics and muscle weakness.  Moreover, VA 
examination reports, dated in October 2003 and July 2004, 
have determined that the veteran's current bilateral shoulder 
disorder is not related to his period of active service.  In 
October 2003, the VA examiner opined that the veteran's post-
service occupational obligations and employment history as a 
truck driver and laundry worker were most likely the direct 
cause of his current bilateral shoulder disorder.  The July 
2004 VA examiner also opined that the veteran's bilateral 
tendonitis of the rotator cuff, without instability, was not 
related to military service.  The veteran has not presented 
any evidence to the contrary.

The Board has considered the veteran's lay contentions that 
any current bilateral shoulder disorder is related to 
service.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of a medical diagnosis, causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
any event, the record contains absolutely no probative 
evidence supporting his theory of entitlement. 


ORDER

Service connection for a bilateral shoulder disorder is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


